             Case 1:19-cv-11974-IT Document 130 Filed 04/03/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

MELODY CUNNINGHAM and FRUNWI
MANCHO, individually and on behalf of all
others similarly situated,

                Plaintiffs,
                                                       C.A. NO. 1:19-cv-11974
        v.

LYFT, INC., LOGAN GREEN, and JOHN
ZIMMER,

                Defendants.


DECLARATION OF JEFFREY Y. WU IN SUPPORT OF DEFENDANTS’ OPPOSITION
  TO PLAINTIFFS’ EMERGENCY MOTION FOR A PRELIMINARY INJUNTION

        I, Jeffrey Y. Wu, declare as follows:

        1.      I am a partner at the law firm of Munger, Tolles & Olson LLP (“MTO”), 350

Grand Avenue, 50th Floor, Los Angeles, California, 90071. I have been admitted pro hac vice

as counsel for Defendants Lyft, Inc., Logan Green, and John Zimmer in the above-captioned

matter. I have personal knowledge of the matters stated herein, and could and would testify to

them.

        2.      Attached as Exhibit A is a true and correct copy of Lyft’s 2020 Economic Impact

Report, broken down nationally and for Massachusetts. These are available on Lyft’s website at

https://www.lyftimpact.com/stats/national and

https://www.lyftimpact.com/stats/states/massachusetts.

        3.      Attached as Exhibit B is a true and correct copy of The Rideshare Guy’s report on

a 2019 survey of Lyft and Uber drivers. The report is available at

https://therideshareguy.com/uber-driver-survey/.
             Case 1:19-cv-11974-IT Document 130 Filed 04/03/20 Page 2 of 3



       4.       Attached as Exhibit C is a true and correct copy of Ebenhoe v. Lyft, Inc., Hearing

No. 16002409MD (Wisc. Labor and Indus. Rev. Comm’n Jan. 20, 2017).

       5.       Attached as Exhibit D is a true of correct copy of the San Diego City Attorney’s

Ex Parte Application for a Temporary Restraining Order, dated Jan. 29, 2020, in People v.

Maplebear, Case No. 37-2019-00048731-CU-MC-CTL (San Diego Sup. Court).

       6.       Attached as Exhibit E is a true and correct copy of Plaintiffs’ Supplemental

Memorandum in Opposition to Defendant’s Motion to Dismiss, dated June 30, 2016, in Bekele v.

Lyft, 1:15-cv-11650-FDS (D. Mass.).

       7.       Attached as Exhibit F is a true and correct copy of Internal Revenue Service,

Treasury, IRS and Labor announce plan to implement Coronavirus-related paid leave for

workers and tax credits for small and midsize businesses to swiftly recover the cost of providing

Coronavirus-related leave (Mar. 20, 2020), available at https://www.irs.gov/newsroom/treasury-

irs-and-labor-announce-plan-to-implement-coronavirus-related-paid-leave-for-workers-and-tax-

credits-for-small-and-midsize-businesses-to-swiftly-recover-the-cost-of-providing-coronavirus.

       8.       Attached as Exhibit G is a true and correct copy of the Congressional Research

Service’s summary of Families First Coronavirus Response Act, Summary: H.R. 6201—116th

Congress (2019-2020), available at https://www.congress.gov/bill/116th-congress/house-

bill/6201.

       9.       Attached as Exhibit H is a true and correct of Frank S. Murray, et al., Senate

Passes the Coronavirus Aid, Relief, and Economic Security Act, NAT’L L. R. (Mar. 26, 2020),

available at https://www.natlawreview.com/article/senate-passes-coronavirus-aid-relief-and-

economic-security-act-cares-act.

       10.      Attached as Exhibit I is a true and correct copy of Small Business Administration,

Paycheck Protection Program (PPP), available at https://www.sba.gov/funding-


                                                 2
          Case 1:19-cv-11974-IT Document 130 Filed 04/03/20 Page 3 of 3



programs/loans/paycheck-protection-program-ppp, last accessed April 3, 2020.

       11.     Attached as Exhibit J is a true and correct copy of relevant excerpts from Topic

606, Subtopic 55 of the Accounting Standards Codification published by the Financial

Accounting Standards Board, https://asc.fasb.org/section&trid=49130398.

       12.     Attached as Exhibit K is a true and correct copy of a report prepared by Beacon

Economics LLC, dated August 2019, titled How Many Drivers Would Lyft Recruit under a

Traditional Work Arrangement? An Analysis. The report is available at https://reason.com/wp-

content/uploads/2019/09/Beacon.Lyft_.ExecutiveSummary.08.28.2019.pdf.



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

DATED: April 3, 2020                      /s/ Jeffrey Y. Wu
                                          Jeffrey Y. Wu




                                                3
